WEBB, J.
This is an action by the wife of John Higgins, who claims that she was the beneficiary under a policy issued by defendant on the life of Higgins.
Maud Birdlong was named as the beneficiary under the policy when it was written, but the plaintiff alleges that the insured had changed the beneficiary before his death and instituted her as the beneficiary.
The defendant denied that the insured had legally changed the beneficiary, but admitted its liability under the policy to either the plaintiff or Maud Birdlong, and Maud Birdlong intervened in the suit, joining the defendant in resisting plaintiff’s demands, and asserting that she was the beneficiary under the policy, and prayed for appropriate relief.
On trial, judgment was rendered in favor of the plaintiff against the defendant, and the defendant alone appealed.
The intervenor having failed, to appeal from the judgment, cannot be relieved from the judgment rejecting her demands on appeal.
*495“A party intervening in a suit and joining the defendant in resisting the plaintiff’s demands, must for himself appeal from a judgment a,gainst the defendant and intervenor; otherwise he cannot obtain relief therefrom; an appeal by the defendant will not suffice.”
Hardie vs. Colvin, 43 La. Ann. 85, 95 So. 745.
The defendant occupied merely the position of a stakeholder, and the intervenor having failed to appeal, we are of the opinion the defendant was without interest to appeal and that the appeal should be dismissed, and it is so ordered.